Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 11/12/2020.
	Claims 2 and 14 are canceled.
	Claims 1, 4, 12, and 15 are amended. 
	Claim 1-2, 4-13, and 15-20 remain pending. 

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 11/12/2020 pg. 8-13, that prior art does not teach “wherein the step of determining a method for generating a first window in the first program comprises: if the second user terminal is accessing the first file, generating the first window to be assigned to the first user terminal in the first program being executed as the second user terminal accesses the first file”.  	Response to Argument 1, the examiner respectfully disagrees. Pan teaches in para. [0025], Fig. 1-2, that the document preview module 220 provides the preview along with the bounding area of the comment to the requesting client device 110 for display to the user. Wherein the limitation of, “generating a first window in the first program”, is equivalent to how a document preview module of a document preview 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add if the second user terminal is accessing the first file, generating the first window to be assigned to the first user terminal in the first program being executed as the second user terminal accesses the first file to Pan’s networked document preview system to client devices, with how a terminal will receive screen content in a case where another terminal is accessing a file, as taught by Lo. One would have been motivated to combine Lo with Pan, and would have had a reasonable expectation of success in doing so, because the combination 
	Additionally, the examiner notes that the arguments are heavily focused the concept of “when the server is already running the first program, the server can share the screen of the server executing the program”, wherein it is noted that a server can be a computer that is connected to a network and provides functionality to client devices. Thus the concept of a, “server is already running the first program, the server can share the screen of the server executing the program” is interpreted as a document preview system 100 connected to a network which stores documents and files and accesses the documents and files to send, via a network, previews of the documents to client devices. Applicant’s arguments are heavily based on language from the specification, but it is not proper for the Office to import limitations from the specification into the claims. For example, no instance of a “server” is claimed for example in claim 1 and only mentioned once in claim 12 in the preamble. Thus all of the arguments regarding a server are moot. For example, the first window showing “the running screen of the server” is not required by the current claim language. Examiner recommends bringing the claim language in line with the present invention. At the moment, the claims are exceedingly broad and do not appear to capture the concepts espoused by applicant in the response. Therefore the arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20160117289 “Pan”, in light of U.S. Patent Application Publication NO.20170257405 “Lo”.
Claim 1:
Pan teaches a computer program stored in a non-transitory computer readable medium, wherein the computer program includes commands which cause a computer to execute steps, the steps comprising: 
receiving a first signal requesting access to a first file associated with a first program from a first user terminal (i.e. para. [0025], When a user requests a preview of a native document, document preview module 220 retrieves a rendered preview from preview store 270.);	 if the first signal is received (i.e. para. [0020], synchronization module 240 requests an update from document mapping module 200 to the previews of the document stored in preview store 270) checking whether a second user terminal is accessing the first file (i.e. para. [0026], The native document is updated by the addition of the comment and the synchronization module 240 propagates the change to any synchronized client devices 110);
determining a method for generating a first window in the first program, wherein the first window is assigned to the first user terminal (i.e. para. [0025], The document preview module 220 provides the preview along with the bounding area of the comment to the requesting client device 110 for display to the user)(i.e. para. [0025], The requesting client device 110 receives the preview and comment from document preview module 220 and provides the preview to the operator of client device 110);	 and transmitting the first image to the first user terminal (i.e. para. [0025], Client device 110 also displays the comment at the location indicated by the bounding area for the content provided by document preview module 220);	

wherein the first window is assigned to the first user terminal , based on whether the second user terminal is accessing the first file
and wherein the step of determining a method for generating a first window in the first program comprises:	if the second user terminal is accessing the first file, generating the first window to be assigned to the first user terminal in the first program being executed as the second user terminal accesses the first file.
However, Lo teaches 
wherein the first window is assigned to the first user terminal, based on whether the second user terminal is accessing the first file (i.e. para. [0030], Capture module 212 on host device A captures a real-time data stream of the native application displaying the content item on client device A and provides 306 the data stream, such as a sequence of screen images or video of screen content including the content item to client device B and client device C).
and wherein the step of determining a method for generating a first window in the first program comprises:	if the second user terminal is accessing the first file (i.e. para. [0031], Each client device then displays 308 the received data of the native application displaying the content item in a resizable screen sharing window of a webpage for content management system 110 presented by each web browser 250 of client device B and client device C), generating the first window to be assigned to the first  as the second user terminal accesses the first file (i.e. para. [0031], FIGS. 4A and 4B show example screen shots of host client device A providing a real-time data stream of native application 255 displaying content item 400 for client device B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the first window is assigned to the first user terminal, based on whether the second user terminal is accessing the first file to Pan’s document preview system, with add wherein the first window is assigned to the first user terminal, based on whether the second user terminal is accessing the first file as taught by Lo. One would have been motivated to combine Lo with Pan, and would have had a reasonable expectation of success in doing so, because the combination improves how remote users can run software or an application that is not installed on their device or compatible with their operating system since each user (other than the host) is viewing an image of the content item and interacting with the content item though a screen sharing window (Lo, para. [0039]).

Claim 2:
Pan and Lo teach the computer program of claim 1. 
Lo teaches wherein the determining a method for generating a first window in the first program comprises:  if the second user terminal is not accessing the first file (i.e. para. [0004], “multiple users may use respective devices to separately view and edit a particular content item”, wherein a user may individually access a file without a second user concurrently viewing the file), executing the first program (i.e. para. [0029], “application 255 sends a request to launch the content item from a file folder and the content item is displayed 302 on client device A”, wherein client devices B and C have not yet requested to launch the content item, thus client device A alone launches the content item for display on client device A);  
loading the first file through the first program (i.e. para. [0029], a request to open a content item via a native client application 255 for the content item on client device A); and 
generating the first window to be assigned to the first user terminal in the first program loaded with the first file (i.e. para. [0007], “the CMS client application receives a request to open a content item stored in association with a user account at the CMS, and in response the content item is displayed via a native application of the content item on a host device”, wherein the display is displayed on client device A).  

Claim 4:
Pan and Lo teach the computer program of claim 1.
Lo further teaches wherein the steps further comprise: transmitting a second image of a second area associated with a second window assigned to the second user terminal among the entire execution screens to the second user terminal (i.e. para. [0031], Each client device then displays 308 the received data of the native application displaying the content item in a resizable screen sharing window of a webpage for content management system 110 presented by each web browser 250 of client device B and client device C).  

Claim 5:
Pan and Lo teach the computer program of claim 1.
Lo further teaches wherein the steps further comprise: 
receiving a second signal including a first event modifying a first object included in the first area from the first user terminal (i.e. para. [0035], web browser 250 of client device B provides an edit to content item 402); and	 applying the first event to the first file upon receiving the second signal (i.e. para. [0035], the nature of the changes (i.e., deleting or adding text if content item is a word processing document, etc.) in the semantics of native application 255, and so forth, are sent 502 to host device A to incorporate the changes).   

Claim 6:
Pan and Lo teach the computer program of claim 5.
Lo further teaches 
wherein the applying the first event to the first file upon receiving the second signal comprises: modifying the first object included in the entire execution screen (i.e. para. [0035], the nature of the changes (i.e., deleting or adding text if content item is a word processing document, etc.).  

Claim 7:

Lo further teaches wherein the steps further comprise: 
if the first event is applied in the first file, transmitting first information about a modified section within the first area and a first section image associated with the modified section within the first area to the first user terminal (i.e. para. [0035], the nature of the changes (i.e., deleting or adding text if content item is a word processing document, etc.) in the semantics of native application 255, and so forth, are sent 502 to host device A to incorporate the changes).  

Claim 8:
Pan and Lo teach the computer program of claim 7.
Lo further teaches 
wherein the first information comprises information related to at least one of size, format or position in which the modified section is disposed in the first area (i.e. para. [0035], the nature of the changes (i.e., deleting or adding text if content item is a word processing document, etc.)).  

Claim 9:
Pan and Lo teach the computer program of claim 5.
Lo further teaches
 wherein the first event comprises at least one of an event editing the first object (i.e. para. [0035], if the word "Thank you" is typed into screen sharing window 404 corresponding to a location within content item 402, screen sharing window 404 records the edit event as interpretable codes, such as "var points=[["text", ["Thank you", 750, 520]]," where "750, 520" refers to the location of the newly added text "Thank you". The interpretable codes for this change are sent to client application 200 of host device A over the peer to peer connection), an event moving the first object or an event deleting the first object (i.e. para. [0035], the one or more changes within content item 402, the nature of the changes (i.e., deleting or adding text if content item is a word processing document, etc.).  

Claim 10:
Pan and Lo teach the computer program of claim 4.
Lo further teaches wherein the steps further comprise:  
receiving a third signal including a second event (i.e. para. [0035], Screen sharing window 404 presented by web browser 250 of client device B detects 500 an edit event corresponding to user B providing one or more changes to content item 402 on client device B) requesting to display the first image on the second user terminal from the first user terminal (i.e. para. [0035], the one or more changes need to be communicated to host device A and made to content item 402);	 and transmitting the first image instead of the second image to the second user terminal upon receiving the third signal (i.e. para. [0035], Accordingly, information for the edit event, such as the position of the one or more changes within content item 402, the nature of the changes (i.e., deleting or adding text if content item is a word processing document, etc.) in the semantics of native application 255, and so forth, are sent 502 to host device A to incorporate the changes).  

Claim 11:
Pan and Lo teach the computer program of claim 10.
Lo further teaches
 wherein the transmitting the first image instead of the second image to the second user terminal comprises: 
transmitting a fourth signal for confirming to the second user terminal whether to display the first image corresponding to the third signal to the second user terminal (i.e. para. [0035], provides the command for the edit event with the translated coordinates to identified native application 255 on host device A to make the corresponding one or more changes to content item 402 ); and  	 when receiving a fifth signal to display the first image in response to the fourth signal from the second user terminal, transmitting the first image instead of the second image to the second user terminal (i.e. para. [0035], Thus, "text" tells client application 200 that the input is a text value and the translated location "787.50, 606.67" is where "Thank you" is inserted).  

Claim 12:
Claim 12 is the server claim reciting similar limitation to claim 1 and is rejected for similar reasons.

Claim 13:


Claim 15:
Claim 15 is the server claim reciting similar limitation to claim 4 and is rejected for similar reasons.

Claim 16;
Claim 16 is the server claim reciting similar limitation to claim 5 and is rejected for similar reasons.

Claim 17:
Claim 17 is the server claim reciting similar limitation to claim 7 and is rejected for similar reasons.

Claim 18:
Claim 18 is the server claim reciting similar limitation to claim 8 and is rejected for similar reasons.

Claim 19:	
Claim 19 is the server claim reciting similar limitation to claim 9 and is rejected for similar reasons.

Claim 20:	
Claim 20 is the server claim reciting similar limitation to claims 10-11 and is rejected for similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171  
                                                                                                                                                                                                      /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171